Citation Nr: 1234159	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  09-21 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Paul Burkhalter, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1965 to February 1969.

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that VA has a further duty to assist the Veteran with regard to his claims.  The evidence of record includes a clinical record which reflects that the Veteran was admitted to the Womack Army Hospital on September 4, 1965 and discharged on November 5, 1965.  The record does not reflect that the Veteran had complaints of, or treatment for, a right knee disability during that time.  Nonetheless, the Veteran has asserted that his right knee was injured during this time period.  During the 1960s it became standard practice for military medical facilities to maintain separate records for in-patient treatment.  These records are independent from, and not filed with, the individual STRs, but are filed by year and place of treatment at the NPRC.  Thus, the Board finds that VA should attempt to obtain any Womack Hospital inpatient records for the Veteran from September 4 through November 5, 1965.  

The Veteran testified that while in service, he was given a "medical profile" due to his right knee.  (See Board hearing transcript page 12.)  A November 1965 DA Form 8-275-2 reflects that the Veteran had a "1" on his physical profile for the lower extremities.  A July 1966 AF Form 422 reflects that the Veteran had a "1" on his physical profile for the lower extremities.  The Veteran's January 1969 report of medical examination for separation purposes also reflects that he had a "1" on his physical profile for the lower extremities.  A "1" reflects that the Veteran had a high level of medical fitness (e.g. he did not have any limitations).  See AR 40-501.  Thus, the evidence does not support the Veteran's allegation of a profile in service due to his right knee.  However, the Board notes that the Veteran has alleged that he has the same name as his father and that his father is also a Veteran.  He has asserted that perhaps some of his records are in his father's STRs.  The record reflects that the Veteran was born in December 1945.  The claims file includes 21 pages of medical records from 1972 which belong to an individual of the same name as the Veteran (without the junior designation), and with a different social security number and date of birth from that of the Veteran.  Thus, there is some evidence that the Veteran's records and his father's records may have been misdirected or commingled.  The Board has removed the records which do not belong to the Veteran from the claims file.  The Board also notes that one of the misfiled clinical records reflects a claim number other than the Veteran's.  VA shows that claims file to be archived.  Based on the foregoing, the Board finds that VA should obtain the STRs of the Veteran's father, and the Veteran's father's claims file, and examine both for all documents, if any, pertinent to the current Veteran.  If any of the Veteran's documents are located, they should be associated with his claims file.  

The claims file reflects that the Veteran was initially treated after a September 4, 1965 accident at Person County Hospital, Roxboro, North Carolina.  The Board finds that records, if any, from such treatment may be useful to the Board in adjudicating the Veteran's claim. 

The Board also finds that records from the Veteran's primary care physician, Dr. K.S., may be useful to the Board in adjudicating the Veteran's claim.  (See Board hearing transcript page 13.)


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his right knee and shoulder, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each medical treatment provider identified, to include (1) his primary care physician, DR. K.S, (2) the medical providers who performed knee surgery in approximately 2000, and (3) Person County Hospital, Roxboro, North Carolina.  (4) The appellant should also state when he began receiving treatment at a VA facility, and the name of the facility.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.  The RO must also attempt to obtain all pertinent VA treatment records identified. 

2.  Request the appellant to provide his father's date of birth and social security number.  Thereafter, contact the NPRC, or appropriate repository, and obtain a copy of the appellant's father's STRs.  Review the father's STRs and associate all misfiled documents belonging to the appellant, if any, with the appellant's claims file.  

3.  Locate the appellant's father's VA claims file, which VA records indicate is archived, and correctly associate all clinical records of the appellant, if any, with his own claims file.  

4.  Contact the National Personnel Records Center (NPRC) or any other appropriate facility, to include the Womack Army Hospital, Fort Bragg, North Carolina, and request copies of all clinical (inpatient) records for the appellant for treatment at Womack from September 4, 1965 through November 5, 1965. 

If any of the above searches for any such records yields negative results, this fact should be noted in the claims folder.  All documents received by VA should be associated with the claims folder.

5.  If, and only if, new pertinent evidence is received, the claims file, with the newly received evidence, should be provided to the July 2009 VA examiner, or if unavailable, another VA clinician, to provide a supplemental opinion as to whether it is at least as likely as not that the appellant has a right knee disability, and/or right shoulder disability causally related to active service.  The supplemental opinion, if any, should consider the entire claims file, to include the Veteran's STRs, the November 1965 DA Form 8-275-2, the July 1966 AF Form 422, and the January 1969 reports of medical history and medical examination for separation purposes. 

6.  Thereafter, readjudicate the issues on appeal, considering all evidence received since the September 2009 supplemental statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his attorney an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



